DETAILED ACTION
This action is in response to the amendments filed on Feb. 28th, 2022. A summary of this action:
Claims 1-4, 7-11, 13-22 have been presented for examination.
Claims 1-4, 7-11, 13-22 have been amended
Claims 5-6, 12 have been cancelled
Claims 1, 3, 8-22 are objected to because of informalities
Claims 1-4, 7-11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019, and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
Claims 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Jureit, US 3,479,783 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Jureit, US 3,479,783 
Claims 1-4, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/832, 794 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019, and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
Claims 8-11, 13-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-13, 15-20 of copending Application No. 16/832,794. This is a provisional nonstatutory double patenting rejection.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the claim objections
	In view of the amendments, the objections are withdrawn.


Regarding the Double Patenting rejection


	The terminal disclaimer was insufficient to over the rejection as the terminal disclaimer was disapproved. To clarify, the terminal disclaimer that was filed on Feb. 28th, 2022 was not accompanied by the required fee or a pre-authorization to charge a deposit account, and in addition the terminal disclaimer identifies a party who is not the applicant, i.e. the applicant is the “CONSULTING ENGINEERS, CORP.”, whereas the terminal disclaimer listed the name of the inventor. 

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment. 

	For clarity, the Examiner notes that the submitted arguments were submitted also for co-pending application 16/824,683.
	To clarify: The name of the game is the claim. These claims in these co-pending applications are not duplicate claims. 
	As it is improper to import limitations from the specification into the claims, it is also improper to import limitations from the specification and claims of a different application.

Applicant submits (Remarks, page 8): “The claimed invention requires the manipulation of a 3D model, by first isolating a sub assembly of the larger model...The use of computer learning is uniquely customized to improve the process of generating the assembly drawings, for identifying the fastening locations (as the fastener are not known in the 3D model), but also the improvements as the elimination of subjectivity as to where the fasteners should be used and the assembly order. Having only one of these known still leaving a large amount of work to be done by the person on the site, and thus the present invention provides an advantage over the mental process.”  

Examiner’s Response:
	The Examiner respectfully disagrees.
	Only claim 1 recites “wherein a machine learning model generates a set of data is created related to the assembly process” 
	None of the claims recite a “3D model”, let alone any manipulation of such a model. And as shown by figures 6-7, the 3D images depicted are simple enough a person would have readily been able to draw such figures. 
	To clarify: the arguments are substantially arguing subject matter that is not claimed.
 	It is improper to import limitations from the specification into the claims. 

	As to the “machine learning model” – this is merely, as per MPEP §2106.05(f): “...simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)...”
	See the rejection below for more clarity.

Applicant submits (Remarks, page 8): “For a person to manually determine the assembly process of the sub-assemblies and determine the ideal fastening locations as well as the overlapping of the rolled c-channel members from either a 3D model or from a set of basic drawings, the person is going to have an extremely difficult time given that they would not have access to the information that this invention creates/produces as a result of the steps performed.”  

Examiner’s Response:
	The Examiner respectfully disagrees.
	First, these arguments are not reflective of any of the claims. E.g., there is no recitation of a 3D model, etc. It is improper to import limitations form the specification. 

	As to the “extremely difficult time” – the argument does not state how this would be difficult, as from the claims as interpreted in view of the drawings (figures 5-7) and the instant specification the claimed invention is, under the BRI, directed towards a mental process without significantly more.

	As to the c-channel members: see ¶ 71: “the depicted embodiments, the members are cold rolled "C" channels, these are designed and sized to fit within one another at the interface areas.”
	The disclosure conveys no such “difficult” process to use “C” channel members as argued, but rather merely just states that they are “C” channel members. This does not convey a “difficult” process as argued. 
	Furthermore: See MPEP § 2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”
	

Applicant submits (Remarks, pages 8-9): “...Thus there is an advanced computing technique being used as well as newly created data sets related to the illustrations and models...Thus, it is a specific piece of software or programing which is required and the computer is the means to access this software”  

Examiner’s Response:
	The Examiner respectfully disagrees.
The claims lack any specific recitations of “a specific piece of software or programming” or of an “advanced computing technique” as being argued, i.e. any specific steps that would 
	Rather, the claims are directed to an abstract idea of a mental process without significantly more. The mere recitation of generic computer components, i.e. mere instructions in the claim to apply a generic computer components to the judicial exception, do not amount to significantly more. 
		See the rejection for clarification. 

	Applicant submits (Remarks, pages 8-9): “...The present invention provides a clear practical application of the judicial exception the purpose of the invention is derived from known issues between the engineers and the construction workers...  

Examiner’s Response:
	The Examiner respectfully disagrees.
	Again, the argued features are not claimed. 
	In addition: the arguments merely convey that application is applying a computer to automate the mental process of the “engineers” as being argued, i.e. mere instructions to apply a computer to the process wherein “The engineers typically generate the 3D model and a set of illustrations which may or may not help the construction workers build the sections of the building to then construct the entire building.” – the claims are directed towards a mental process without significantly more. 

	See MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” 

The presently claimed invention is not an improvement. See ¶¶ 1-6 in the instant specification, these merely convey in a general conclusory form that there is a “substantial advantage” to what is disclosed, but do not point out the improvement with sufficient specificity as required for this consideration. 

Applicant submits (Remarks, page 9): “...The present invention manipulates a model using a set of construction requirements to create illustrations for the many sections of the model that provide a clear and corrected image of all the section members...  

Examiner’s Response:
	The Examiner respectfully disagrees.	
	The argued features are not claimed. 
	Also, the claims are directed to an abstract idea of a mental process without significantly more. The mere recitation of generic computer components, i.e. mere instructions in the claim to apply a generic computer components to the judicial exception, do not amount to significantly more. 
	See the rejection for clarification. 

Applicant submits (Remarks, page 9): “...The present invention provides both the process and a tangible final product ( e.g. the data set or the drawings/models related to the data set) for reaching the solution to this problem, and not just the outcome. The method of the technical solutions are identified in the amended claims to improve the functioning of a computer, is beyond a mere mental process, and provides a process which is novel in light of the prior art....  

Examiner’s Response:
	The Examiner respectfully disagrees.	
	The argued features are not claimed. 
	See MPEP § 2106.05(b): “mere recitation of concrete or tangible components is not an inventive concept”
not a claimed invention which improves the functioning of a computer – rather, it is an invention which merely recites instructions to apply generic computer components to a judicial exception – this does not amount to significantly more.



Applicant submits (Remarks, pages 9-10): “...If the present invention is just a mental process, the cited prior art is "more" or narrower than the mental process since the cited prior art identifies different specific ways for carrying out or achieving that mental process defined at a high level of generality...”

Examiner’s Response:
	The Examiner respectfully disagrees. § 101 is not § 102, nor is it § 103, nor is it related to § 102/§ 103. 
	See MPEP § 2106 for a discussion of the various factors that are considered for a § 101 analysis, e.g. MPEP §2106.05(a): “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”

Applicant submits (Remarks, page 10): “...The claims contain an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B....”

Examiner’s Response:
	The Examiner respectfully disagrees.
	See above – the claim does not contain such an improvement. See MPEP § 2106.05(a): see MPEP §2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement...”
	The instant specification fails to provide such sufficient details (e.g., ¶¶ 1-7 in the specification) – rather, the specification merely provides “an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art),” as per MPEP § 2106.05(a).


Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn in part, and maintained in part – the independent claims are not parallel, hence the rejection was maintained in part.

	
Applicant submits (Remarks, page 12): “First, the prior art Jureit does not show a disassembled view of the roof truss assembly that is generated by a computer, it shows a disassembled view of the components, and not the process of creating the drawing.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	The claim does not recite any specific process of generating a drawing, i.e. there are no specific steps for actually performing the drawing in a specific manner, outside of merely applying a computer to generate a drawing, e.g. as per claim 1: “generating, by the at least one processor, images to be displayed on a display module representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;”, e.g. figures 5-7 in the instant specification. 
The claims do not state how such drawings are made, but rather merely apply a computer to generate such drawings. 
E.g., as rendered obvious by the combination of prior art relied upon below. See the rejection for more clarification.

Applicant submits (Remarks, page 12): “Second, the prior art shows roof trusses made of solid piece members (e.g. wood 2x4). The assembly drawings do not indicate an assembly process, nor do they indicate the fastening locations based on the member type (e.g. interior or exterior), this is because with the solid members and not rolled c channel members there are no interior or exterior members because there is no overlap or interface region. No where in the prior art is a process for using machine learning models to create illustrations showing numbered members based on the assembly order, and also fastening locations based on member interfaces.”

Examiner’s Response:
	The Examiner respectfully disagrees.
	The applicant argues a combination of features not present in any of the independent claims, and the independent claims are not parallel claims. It is improper to import limitations from the specification into the claims.

	As to the “wooden members” – the present claims do not recite metallic members or the like, and even if they did see Schettine ¶ 56: “The structural member 40A may include a wooden member 40G a metallic member 40H, or other building material of the structure 32”

	As to the interior or exterior members, the claims are not read in a vacuum. See the instant specification figure 5 and ¶ 72: “The drawing shows the overlapping portions of the members, the type of member (interior versus exterior) in terms of the assembly process”

	To clarify: an example of the exterior members would have been members outmost in the drawing that would have supported the roof – Schettine has such members, e.g. # 120B in figure 10. 

	As to the rolled C-channel members: again, claims are not read in a vacuum – see ¶ 71: “In the depicted embodiments, the members are cold rolled "C" channels, these are designed and sized to fit within one another at the interface areas” – i.e. the members being “C” channels merely are an embodiment of what a member may be, they do not place any other limitations into the claim. To clarify: if the use of these “C” channel members were intended to convey some substantially narrower embodiment, then the specification would have disclosed such an embodiment, and the claims would reflect such an embodiment. 

	As to the machine learning argument: see ¶ 70, which recites: “In some embodiments, computer learning technology is able to analyze different roof joist types and setups to formulate different assembly processes.” – and see above, and see claim 1. The argument is not supported by either the claims or the disclosure.

To summarize: the applicant arguments do not reflect what is claimed, nor do they contain any clear argument that specifically points out how the claims are distinguished from  As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Interpretation
	The claims are given their broadest reasonable interpretation in view of the instant specification to a skilled person in the art. 

Claim 8 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...

The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 15 recites, in part: 
	A system ... comprising:
one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors of the system to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim Objections
Claims 1, 3, 8-22 are objected to because of the following informalities:  
Claim 1 recites “the floor joist” however this was not previously recited, nor is a floor joist a roof truss – as such, the Examiner infers this was a typographical error and suggests amending this to be “the roof truss”
Claim 1 recites: “manipulating...analyzing” where there is a line indentation between these steps but the semicolon was omitted – the Examiner suggests amending this to include the semicolon
Claim 1 recites: “... individually analyzing each members, coordinate, and relationship to all interfacing members;...” – this uses “members” where the singular form is more consistent as these are being individually analyzed, i.e. analyze each member, [each] coordinate, and [each] relationship. The Examiner suggests amending this to use the singular form. 
In addition, in view of similar recitations in claim 8 and claim 15, the Examiner notes that this may have been intended to convey: “individually analyzing each member’s coordinates and relationships to the other members...” but this is not what is recited. 
Claim 1 recites, in part: “wherein a machine learning model generates a set of data is created related to the assembly process;” – the “is created” appears to be redundant, as the set of data is generated – i.e. the set of data is both created and generated, which convey substantially the same scope. The Examiner suggests amending this to “wherein a machine learning model generates a set of data related to the assembly process;”
Claim 3 recites: “based on an identified...and a connection type” – however, the term “connection type” is already recited in claim 1, the Examiner suggests amending claim 3 to recite “the connection type”
The preamble of claim 8 recites “c channels” with a lower case “c” – however, claim 1 recites an upper case “C”, as does ¶ 71 of the specification – this is inconsistent, and the Examiner suggests amending claim 8 to recite “C channels” with an uppercase “C”
Claim 8 recites: “access...extracting...analyze” – the “extracting” is not consistent with the other recitations, the Examiner suggests keeping the verb form consistent, e.g. accessing, extracting, etc. or access, extract, etc. 
Claim 15 is objected to under a similar rationale
Claim 8 recites, in part: “each members coordinates, relationships to the other members in the set of members;” – it is unclear why there is a comma, as this is not recited as a list, i.e. 
Claims 9-14 recite, in their preambles, in a similar form: “The computer program product of claim ..., further comprising” – this indicates that the computer program product itself comprises the limitation, and not the program instructions stored in the computer-readable storage media – the Examiner suggests amending these claims to recite “The computer program product of claim ... , wherein the program instructions further comprise” or the like
Claims 16-22 are objected to under a similar rationale
Claim 19 recites “an interface region” however claim 15 already recites this element – the Examiner suggests amending this to be “the interface region” 
Claims 21-22 recite “the system of claim...” with a lowercase “t” in the “the” – the Examiner suggests amending these to recite “The system...” 
Claim 22 recites, in part: “wherein the assembly process analyzing the...” – this lacks a transitional phrase. The Examiner suggests amending this to “wherein the assembly process comprises analyzing...” or the like. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 8 is directed towards the statutory category of an article of manufacture. 
	Claim 15 is directed towards the statutory category of an apparatus.

Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A ...method for generating a set of assembly illustrations ..., comprising:
	manipulating...the model to isolate one of the at least one ...assembly, wherein a model of the ...assembly is created
 analyzing...the ...assembly, wherein a set of members are identified ...
	...individually analyzing each members, coordinate, and relationship to all interfacing members;
	[evaluating]...an assembly process of the ...based on the members and a fastening method based on a member material type...
generating...images representing the assembly process, wherein at least one image is created of an assembled view of the ...assembly and at least one image is created of a disassembled view of the ...assembly;
	identifying...an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
computer implemented 
, by the at least one processor, 
simulating... 
, wherein a machine learning model generates a set of data is created related to the assembly process;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for roof trusses...includes at least one roof truss assembly;
which comprise the roof truss assembly, and the members are rolled C channels;
...floor joist...


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing, by at least one processor, a model wherein the model ...
accessing...the set of members ...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer implemented 
, by the at least one processor, 
simulating... 
, wherein a machine learning model generates a set of data is created related to the assembly process;

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for roof trusses...includes at least one roof truss assembly;
which comprise the roof truss assembly, and the members are rolled C channels;
...floor joist...


The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
accessing, by at least one processor, a model wherein the model ...
accessing...the set of members ...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g):
As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites another step in the mental process
Claim 3 recites another step in the mental process
Claim 4 recites another step in the mental process
Claim 7 recites another step in the mental process

Step 2, Claim 8 and the dependents thereof
Step 2A – Prong 1


The mental process recited in claim 8 is:
	...for generating a set of assembly illustrations
	...
	extracting the ... assembly, wherein a ...assembly model is created;
	analyze the ...assembly, wherein a set of members are identified, and each member type is determined;
	...analyzing each members coordinates, relationships to the other members in the set of members;
	3Application No. 16/824682Docket No. COEN20.US.U.00803 transform the ...assembly from an assembled state to a disassembled state, wherein the ...assembly is analyzed for an assembly process based on the transformation;
	and generate images representing the assembly process. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product 
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
... for roof trusses constructed from C channel members, comprising:...
... includes at least one roof truss assembly,;
roof truss


access a model wherein a model frame
access the set of members and 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A computer program product 
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
... for roof trusses constructed from C channel members, comprising:...
... includes at least one roof truss assembly,;
roof truss

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein a model frame
access the set of members and 

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 9 recites another step in the mental process
Claim 10 recites another step in the mental process
Claim 11 recites another step in the mental process
Claim 13 recites another step in the mental process
Claim 14 recites another step in the mental process

Step 2, Claim 15 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 15 is:
	...for generating a set of assembly illustrations, comprising:
	...	
	extracting the ... assembly from the model and generating a model of the ... assembly;
	analyze the ... assembly, wherein a set of members are identified which comprise the ... assembly;
	...analyzing each member's coordinates, properties, member type, and connection type with other members within the ... assembly;
	generating an assembly process of the ... assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the ... assembly;
	and generate images of the ... assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 



As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
A system ...one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:


for roof trusses
includes at least one roof truss assembly
...roof truss...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein the model... ;
access the set of members and ...

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

A system ...one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for roof trusses
includes at least one roof truss assembly
...roof truss...

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
access a model wherein the model... ;
access the set of members and ...

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claim 16 recites another step in the mental process
Claim 17  recites another step in the mental process
Claim 18  recites another step in the mental process
Claim 19 recites another step in the mental process
Claim 20 recites another step in the mental process
Claim 21 recites another step in the mental process
Claim 22 recites another step in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019, and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/

Regarding Claim 1
Schettine teaches: 
	A computer implemented method for generating a set of assembly illustrations for roof trusses, comprising:(Schettine, abstract – this is a computer-implemented method for an “automated layout system that acquires data directly from an architectural design, and generates a banner for denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” – and see figures 10-13: this shows examples of assembly illustrations generated by the system for a roof truss, i.e. ¶ 13: “In another aspect, the structure may comprise a roof truss assembly, a gable end and/or a rafter assembly. When the structure is a roof truss assembly, the framing element may comprise a top chord or a bottom chord....”  )	 
accessing, by at least one processor, a model wherein the model includes at least one roof truss assembly; (Schettine, ¶ 2: “More particularly, the present invention relates to an automated layout system that acquires data directly from the architectural design e.g., drawing, blueprint, or CAD (computer aided design)) [examples of models] to generate a 
	manipulating, by the at least one processor, the model to isolate one of the at least one roof truss assembly, wherein a model of the roof truss assembly is created (¶ 13: “In another aspect, the structure may comprise a roof truss assembly, a gable end and/or a rafter assembly...”, e.g. ¶ 38: “FIG. 10 illustrates a side view of a roof truss;” and see figure 10 – the model is manipulated to show the isolated roof truss assembly)
analyzing, by the at least one processor, the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly (Schettine, figure 10 – see the various component numbers which show the set of members and the description of figure 10 identifies them – also see ¶ 6 “The automated layout system then generates a full size template, hereafter referred to as banner, for denoting the precise location of building components such as studs, doors, windows, etc., for a building under construction.”, i.e., the members of the roof truss are analyzed and identified as part of generating this banner, e.g. ¶ 72-¶73 – “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B at the location 124A, and the web members 122C and 1220 at the location 124B...As illustrated in FIG. 12, a banner 480 includes markings 50 for a location 126, a location 128, and a location 130.”)
	accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members; (Schettine, figure 2, # 14: “PROCESSING SYSTEM (COMPONENT LOCATIONS)” and ¶ 60: “The processing system 14 calculates and generates the dimensional location for each of the component 40 (e.g., 
	...
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly ...(Schettine, see figures 10-12 and their description, see ¶ 62 – “The output system 16 sends the digitized dimensional location of each component 40 to the printing system 18. The printing system 18 prints a banner 48. The banner 48 is a full size template including a plurality of markings 50, a plurality of component identification numbers 52, colored markings 54, dimensional data 56 (e.g., English, Metric, etc.)and so on...of the structure 32 on the banner 48. The markings may be uniformly spaced, for example, at 16 inch intervals to indicate stud spacing. The markings 50 may be colored markings 54 to indicate a component type, such as black for the structural member 40A,...”)
	identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. (Schettine, see figure 10, e.g. # 124 and # 128 – these are the locations at which the members interface and attach to each other, e.g. see figures 11-12 which show these locations are part of the “banners” and see the accompanying description of these figures for more clarification
as to the connection type: see figure 10 – there are two types of interfaces marked - # 128 and # 124, wherein the type is the number of members that interface, i.e. there is a type of connection for the interface between two members and a different type for three members)

Schettine does not explicitly teach:
, and the members are rolled C channels; 
simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a machine learning model generates a set of data is created related to the assembly process;
...and at least one image is created of a disassembled view of the roof truss assembly;

Helminen teaches:
simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method based on a member material type, wherein a machine learning model generates a set of data is created related to the assembly process; (Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections 
in other words, this is a system which uses a machine learning model to generate a set of data about the “connections” for the assembly of a structure 
then see page 31, second to last paragraph, to page 32 ¶ 1: “In this study, a connection area is defined as a variable that contains information on the structural members linked by a given structural connection and on their geometrical relationship. Meanwhile, a structural connection is defined as a group of individual components that link structural members. An example of a connection area is shown in Figure 16... For example, a connection where number of bolts or plates thickness is changed is not the same connection anymore...In this study, labels were assigned by clustering using a decision tree where every unique connection got their own label. Clustering was done analyzing properties of parts and how they were attached to structural members” – in other words, this simulates the assembly process [e.g., figure 18 which shows a visual example of a connection in the assembly process] wherein the assembly process is based on the “number of bolts or plates..” for the connection [example of fastening methods] wherein, as per the abstract, this is for “steel structures” - see §§ 2.1.1 to 2.1.2 for more details on the connections
as to this being for roof trusses: this would have been in view of Schettine, as taken in combination with Helminen, i.e. using Helminen’s technique to assist in generating the banners of Schettine such as for the roof truss) 
...and at least one image is created of a disassembled view of the roof truss assembly; (Helminen, see figure 16 which provides “An example of a detected connection area.” – this is a disassembled view of a connection area that was determined by Helminen, and in terms of generating such an image of a roof truss: this would have been obvious in view of Schettine, as taken in combination of Helminen, i.e. applying Helminen’s system to determine the connections and connection areas in the roof truss of Schettine)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schettine for an “automated layout system” (Schettine ¶ 6) with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” The motivation to combine would have been that Helminen’s technique would have been “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Schettine, as modified by Helminen does not explicitly teach:
, and the members are rolled C channels; 

Texas teaches:
, and the members are rolled C channels; (Texas, # 3: “On light-duty roofs, steel channel can be used as rafters, running from the eaves of the roof to the ridge, where they provide 
to clarify: ¶ 1 teaches: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schettine, as modified above, on a system for roof truss design with the teachings from Texas on using C-channels for roofs. The motivation to combine would have been that “...By using steel channel instead of wood rafters, the rafters can be smaller and lighter, while still supporting the same amount of weight. Compared to wood, the steel channel is stronger and longer-lasting, and it will not be damaged by rot, fungal decay or moisture” (Texas, # 3). 

Regarding Claim 2
Schettine, as taken in combination with Helminen teaches: 
	The method of claim 1, wherein the images of the roof truss assembly includes fastening locations used to secure the members. (Schettine, ¶ 62 and 72, and figure 13, i.e. ¶ 72: “ “FIG. 
in other words: Schettine’s banner shows “markings” for the member locations on a roof truss assembly, specifically where they attach [as shown in figures 13-15]
then Helminen, figure 5 provides “An example of a connection in a BIM model.” – i.e., this is an image which shows a connection of various members [such as in Schettine’s roof truss] wherein this image shows the location of fasteners such as the bolts)

Regarding Claim 3
Schettine teaches: 
	The method of claim 1, further comprising, manipulating, by the at least one processor, the members based on an identified connection area and a connection type. (Schettine, as shown with figures 10-12 show that the members are manipulated based on the identified connection areas, e.g. # 124A in figures 10-11, such to produce the “banners” (¶ 72-73) – for claim interpretation the claim merely recites that the members are manipulated, e.g. such as in the analysis for the banner generation – the claims do not recite any specific steps of how the members are manipulated, and limitations are not read in from the specification)

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. (Schettine, ¶ 62 and 72, and figure 13, i.e. ¶ 72: “ “FIG. 11 illustrates a banner 4-C that attaches to a bottom chord 118 of the roof truss assembly 116. The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B at the location 124A, an...B. The markings on the banner 48F on rafter 136A locate the studs 138G-138K and the base plate 134. The markings on the banner 48F on rafter 136B locate the studs 138A-138E and the base plate 134...”
in other words: Schettine’s banner shows “markings” for the member locations on a roof truss assembly, specifically where they attach [as shown in figures 13-15]
then Helminen, figure 5 provides “An example of a connection in a BIM model.” – i.e., this is an image which shows a connection of various members [such as in Schettine’s roof truss] wherein this image shows the location of fasteners such as the bolts – to be clear, this image shows the bolts themselves at the locations of the bolts within the “connection” area 
see figure 18 of Helminen which shows “An example of proposed connections to a connection area” for more clarification)


Regarding Claim 7
Schettine, as taken in combination with Helminen teaches:
The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. (Helminen, see figure 20: “Representation of the results of the toolkit in BIM model I: (Left) Connection areas; (Right) Results presented using colors.” wherein page 40 ¶ 3 clarifies: “Example of a connection finding process can be seen in Figure 20. On the left image is the model after connection areas are searched and connection area indicators are inserted. On the right image, the same connection areas are colored after searching connections according to the success percentage category. Green areas represent perfect matches, yellow are possible matches, and red are connection areas where the toolkit failed to find matches.”
	in other words, these show alterations to the images wherein the members are visually identified.
	As to the assembly order: this would have been obvious, i.e. the order would have started from the bottom [from the ground] and gone upward during assembly, as this is a building, as such the members are visually identified based on an assembly order as the building is assembled by connecting the members as the visually shown “connection areas” from the bottom-up)


Claims 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Jureit, US 3,479,783 and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/

Regarding Claim 8
Schettine teaches: 
	A computer program product for generating a set of assembly illustrations for roof trusses constructed..., comprising: 	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: (Schettine, abstract – this is a computer-implemented method for an “automated layout system that acquires data directly from an architectural design, and generates a banner for denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” – and see figures 10-13: this shows examples of assembly illustrations generated by the system for a roof truss, i.e. ¶ 13: “In another aspect, the structure may comprise a roof truss assembly, a gable end and/or a rafter assembly. When the structure is a roof truss assembly, the framing element may comprise a top chord or a bottom chord....”  )
	access a model wherein a model frame includes at least one roof truss assembly,;(Schettine, ¶ 2: “More particularly, the present invention relates to an automated layout system that acquires data directly from the architectural design e.g., drawing, blueprint, or CAD (computer aided design)) [examples of models] to generate a template to locate the building elements of a structure.” and ¶ 13 for the “roof truss assembly” being included in the model)
extracting the roof truss assembly, wherein a roof truss assembly model is created;(¶ 13: “In another aspect, the structure may comprise a roof truss assembly, a gable end and/or a rafter assembly...”, e.g. ¶ 38: “FIG. 10 illustrates a side view of a roof truss;” and see figure 10 – the roof truss assembly was extracted from the model)
analyze the roof truss assembly, wherein a set of members are identified, and each member type is determined; (Schettine, figure 10 – see the various component numbers which show the set of members and the description of figure 10 identifies them – also see ¶ 6 “The automated layout system then generates a full size template, hereafter referred to as banner, for denoting the precise location of building components such as studs, doors, windows, etc. [i.e., this includes the type of each member/component], for a building under construction.”, i.e., the members of the roof truss are analyzed and identified as part of generating this banner, e.g. ¶ 72-¶73 – “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A [the web members and chords are examples of types of members] and 122B at the location 124A, and the web members 122C and 1220 at the location 124B...As illustrated in FIG. 12, a banner 480 includes markings 50 for a location 126, a location 128, and a location 130.”)
	access the set of members and analyzing each members coordinates, relationships to the other members in the set of members; (Schettine, figure 2, # 14: “PROCESSING SYSTEM (COMPONENT LOCATIONS)” and ¶ 60: “The processing system 14 calculates and generates the dimensional location for each of the component 40 (e.g., structural member 40A, window 40B, door 40C, electrical element 40D, plumbing element 40E, heating, ventilation, air conditioning element 40F, etc.) within the structure 32. The dimensional location of each component 40 is 

Schettine does not explicitly teach:
 from c channel members
	3Application No. 16/824682Docket No. COEN20.US.U.00803 transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed for an assembly process based on the transformation; 
	and generate images representing the assembly process. 

Jureit teaches:
 transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed for an assembly process based on the transformation; (Jureit, see figures 1-4 – these are images which depict the assembly process of a roof truss including the use of a plate # 34 – see col. 3, lines 10-20, figure 1 is a view “of a truss illustrating prefabricated truss sections ready for field assembly” [i.e. disassembled] and figure 2 shows the “roof truss formed with a spilt joint”  

 in addition, it would have been obvious to include these as part of the output of the system of Schettine as Schettine is an “automated layout system” (¶ 6) for a “carpenter” (¶ 4) – i.e. this would have been obvious to include the assembly views as part of the “automated layout system” as these views would have more clearly conveyed the process to the user of the system)
	and generate images representing the assembly process. (Jureit, as cited above provides such images, and it would have been obvious to generate such images using a computer for the rationales stated above)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schettine for an “automated layout system” (¶ 6) for a “carpenter” (¶ 4) with the teachings from Jureit on the use of a series of figures to show an assembly process of a structure, e.g. a knockdown stand. The motivation to combine would have been that to include the assembly views as part of the “automated layout system” as these views would have more clearly conveyed the process to the user of the system.
In addition, another motivation to combine would have been that “The formation of prefabricated truss sections at the factory and the field assembly thereof at the job 70 site, for example, to form a complete roof or truss structure, is the most efficient, practical and  (Jureit, col. 1 to col. 2, the paragraph split between the columns)

In addition, the KSR rationale of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results” also applies as: 
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  The base device is Schettine’s “automated layout system” (¶ 6) but Schettine does not explicitly teach the above cited limitations
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  Jureit shows the assembly technique by images in figures 1-4 for a roof truss.
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; This would have been predictable and yielded an improved system which outputs additional drawings to further assist a “carpenter” (Schettine, ¶ 4) using said system in the process of constructing a roof truss 

Schettine, as taken in combination with Jureit, does not explicitly teach:
 from c channel members

Texas teaches:
 from c channel members(Texas, # 3: “On light-duty roofs, steel channel can be used as rafters, running from the eaves of the roof to the ridge, where they provide support for the roof deck. By using steel channel instead of wood rafters, the rafters can be smaller and lighter, while still supporting the same amount of weight. Compared to wood, the steel channel is stronger and longer-lasting, and it will not be damaged by rot, fungal decay or moisture, On heavy-duty roofs, I-beams are often used as the rafters and the ridge, and steel channel is placed perpendicularly on top of the rafters every few feet, from the ridge down to the eave. This allows the steel channel to bridge the gaps between the rafters, allowing them to be further apart, and provides an attachment point for the steel deck”
to clarify: ¶ 1 teaches: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schettine, as modified above, on a system for roof truss design with the teachings from Texas on using C-channels for roofs. The motivation to combine would have been that “...By using steel channel instead of wood rafters, the rafters can be smaller and lighter, while still supporting the same amount of weight. Compared to wood, the steel channel is stronger and longer-lasting, and it will not be damaged by rot, fungal decay or moisture” (Texas, # 3). 


Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. (Schettine, figure 2, # 14: “PROCESSING SYSTEM (COMPONENT LOCATIONS)” and ¶ 60: “The processing system 14 calculates and generates the dimensional location for each of the component 40 (e.g., structural member 40A, window 40B, door 40C, electrical element 40D, plumbing element 40E, heating, ventilation, air conditioning element 40F, etc.) within the structure 32. The dimensional location of each component 40 is digitized and automatically transferred to the output system 16.”, i.e. this is part of the “denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” (abstract) – this would have included the relationships to interfacing members, e.g. see figures 10-13 which show this via the banner, e.g. ¶ 72: “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B at the location 124A, and the web members 122C and 1220 at the location 124B.” – in other words, “each component” is analyzed, including for the relationship of “each component” to other components
wherein, as shown in figures 13-15 – the “markings” on the banner represent the areas where the members interface and, a skilled person would have inferred, attached – i.e. see figure 13, also see figures 10-12 for another example
as to the fastening method/type: Schettine, as cited above, teaches that the system is “denoting the precise location of building elements such as studs, doors, windows, etc., for a then see Jureit, see figures 1-4: Jureit provides a type of component/fastener to fasten the top-most members of a  roof truss together, 
i.e. as taken in combination, the fastener component of Jureit would have been used for the roof truss in Schettine, wherein Schettine would have determined the “precise location” of all components such as in a roof truss, wherein a skilled person would have found it obvious that for the precise location of the top of the roof truss, at the interface between the top members to have then had the system determined to use Jureit’s type of fastener)

Regarding Claim 10.
Schettine teaches: 
	The computer program product of claim 8, further comprising, identifying a connection area between interfacing members.  (Schettine, as shown with figures 10-15 show that the connections were identified, i.e. as visually shown “A location 144A marking 50 and a location 144B marking 50 corresponds to the position of the rafter 136A and the rafter 136B.” (¶ 74) – in other words, the “marking” corresponds to the connection area that was identified)

Regarding Claim 11.
Schettine, as taken in combination with Jureit teaches:
	The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member.  (Schettine, as cited above, e.g. ¶ 72-¶ 74 teaches that the banners “includes location markings” that correspond to where the members, e.g. “studs” attach to the other members – 

Regarding Claim 13.
Schettine, as taken in combination with Jureit teaches:
	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. (Schettine, see figure 10 – there are two types of interfaces marked - # 128 and # 124, wherein the type is the number of members that interface [i.e. this is also the connection area] – and as per ¶ 73 “As illustrated in FIG. 12, a banner 480 includes markings 50 for a location 126, a location 128, and a location 130” – for the member type in the figure, figure 10 identifies the type of member: ¶ 72: “116. The roof truss assembly includes a bottom chord 118, a top chord 120A, a top chord 120B, and a plurality of web members 122A-1220 [examples of types of members].”


Regarding Claim 14.
Schettine, as taken in combination with Jureit teaches: 
	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members. (Jureit, figures 1-4 are images showing an assembly order of a roof truss members and how to assembly it, to clarify: col. 5 lines 25-35 “To 
as to Schettine: see above for the rationale for this combination)


Claims 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schettine, US 2005/0004784 in view of Jureit, US 3,479,783 

Regarding Claim 15.
Schettine teaches: 
	A system for generating a set of assembly illustrations for roof trusses, comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:(Schettine, abstract – this is a computer-implemented method for an “automated layout system that acquires data directly from an architectural design, and generates a banner for denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” – and see figures 10-13: this shows examples of assembly illustrations generated by the system for a roof truss, i.e. ¶ 13: “In another aspect, the structure roof truss assembly, the framing element may comprise a top chord or a bottom chord....” )
	access a model wherein the model includes at least one roof truss assembly,;(Schettine, ¶ 2: “More particularly, the present invention relates to an automated layout system that acquires data directly from the architectural design e.g., drawing, blueprint, or CAD (computer aided design)) [examples of models] to generate a template to locate the building elements of a structure.” and ¶ 13 for the “roof truss assembly” being included in the model)
	extracting the roof truss assembly from the model and generating a model of the roof truss assembly;(¶ 13: “In another aspect, the structure may comprise a roof truss assembly, a gable end and/or a rafter assembly...”, e.g. ¶ 38: “FIG. 10 illustrates a side view of a roof truss;” and see figure 10 – the roof truss assembly was extracted from the model)
	analyze the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly;(Schettine, figure 10 – see the various component numbers which show the set of members and the description of figure 10 identifies them – also see ¶ 6 “The automated layout system then generates a full size template, hereafter referred to as banner, for denoting the precise location of building components such as studs, doors, windows, etc., for a building under construction.”, i.e., the members of the roof truss are analyzed and identified as part of generating this banner, e.g. ¶ 72-¶73 – “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B at the location 124A, and the web members 122C and 1220 at the location 124B...As illustrated in FIG. 12, a banner 480 includes markings 50 for a location 126, a location 128, and a location 130.”)
access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the roof truss assembly;(Schettine, figure 2, # 14: “PROCESSING SYSTEM (COMPONENT LOCATIONS)” and ¶ 60: “The processing system 14 calculates and generates the dimensional location for each of the component 40 (e.g., structural member 40A, window 40B, door 40C, electrical element 40D, plumbing element 40E, heating, ventilation, air conditioning element 40F, etc.) within the structure 32. The dimensional location of each component 40 is digitized and automatically transferred to the output system 16.”, i.e. this is part of the “denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” (abstract) – this would have included the relationships to interfacing members, e.g. see figures 10-13 which show this via the banner, e.g. ¶ 72: “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B [the chord/web members are examples of types of members] at the location 124A, and the web members 122C and 1220 at the location 124B.”
as to the connection type: see figure 10 – there are two types of interfaces marked - # 128 and # 124, wherein the type is the number of members that interface, i.e. there is a type of connection for the interface between two members and a different type for three members)
	generating an assembly process of the roof truss assembly based on the member's coordinates, properties, member type, and connection type with the other members ...(Schettine, see figures 10-12 and their description, see ¶ 62 – “The output system 16 sends the digitized dimensional location of each component 40 to the printing system 18. The printing system 18 prints a banner 48. The banner 48 is a full size template including a plurality of 
as to the connection type: see figure 10 – there are two types of interfaces marked - # 128 and # 124, wherein the type is the number of members that interface, i.e. there is a type of connection for the interface between two members and a different type for three members)
	and generate images of the roof truss assembly in ... an assembled ...view , and wherein the member type and an interface region are identified.  ((Schettine, figure 10 – see the various component numbers which show the set of members and the description of figure 10 identifies them – also see ¶ 6 “The automated layout system then generates a full size template, hereafter referred to as banner, for denoting the precise location of building components such as studs, doors, windows, etc. [i.e., this includes the type of each member/component], for a building under construction.”, 
and see figure 10 – there are two types of interfaces marked - # 128 and # 124, wherein the type is the number of members that interface – and as per ¶ 73 “As illustrated in FIG. 12, a banner 480 includes markings 50 for a location 126, a location 128, and a location 130” – for the member type in the figure, figure 10 identifies the type of member: ¶ 72: “116. The roof truss assembly includes a bottom chord 118, a top chord 120A, a top chord 120B, and a plurality of web members 122A-1220 [examples of types of members].”)


and generating a disassembled model of the roof truss assembly;
and disassembled view showing an assembly process order;

Jureit teaches: 
and generating a disassembled model of the roof truss assembly; (Jureit, see figures 1-4 – these are images which depict the assembly process of a roof truss including the use of a plate # 34 – see col. 3, lines 10-20, figure 1 is a view “of a truss illustrating prefabricated truss sections ready for field assembly” [i.e. disassembled] and figure 2 shows the “roof truss formed with a spilt joint”  
and then see MPEP § 2144.04 for “Legal Precedent as Source of Supporting Rationale” including “automating a manual activity” – the present claims are simply automating a manual activity, e.g. the process Jureit used in making the figures shown in Jureit
 in addition, it would have been obvious to include these as part of the output of the system of Schettine as Schettine is an “automated layout system” (¶ 6) for a “carpenter” (¶ 4) – i.e. this would have been obvious to include the assembly views as part of the “automated layout system” as these views would have more clearly conveyed the process to the user of the system)
and disassembled view showing an assembly process order;(Jureit, figures 1-4 are images showing an assembly order of a roof truss members and how-to assembly it, to clarify: col. 5 lines 25-35 “To assemble the truss 10, truss sections 12 are laid end to end with tubular member 30 disposed between butt ends 28 thereof and end portions 24 of plates 18 on like 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schettine for an “automated layout system” (¶ 6) for a “carpenter” (¶ 4) with the teachings from Jureit on the use of a series of figures to show an assembly process of a structure, e.g. a knockdown stand. The motivation to combine would have been that to include the assembly views as part of the “automated layout system” as these views would have more clearly conveyed the process to the user of the system.
In addition, another motivation to combine would have been that “The formation of prefabricated truss sections at the factory and the field assembly thereof at the job 70 site, for example, to form a complete roof or truss structure, is the most efficient, practical and  (Jureit, col. 1 to col. 2, the paragraph split between the columns)

In addition, the KSR rationale of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results” also applies as: 
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;” The base device is Schettine’s “automated layout system” (¶ 6) but Schettine does not explicitly teach the above cited limitations
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); Jureit shows the assembly technique by images in figures 1-4 for a roof truss.
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; This would have been predictable and yielded an improved system which outputs additional drawings to further assist a “carpenter” (Schettine, ¶ 4) using said system in the process of constructing a roof truss 


Regarding Claim 16.
Schettine, as modified by Jureit, teaches: 
	The system of claim 15, further comprising analyzing the member type and the interface region, wherein fastener types are identified which can be used to secure the interfacing members. (Schettine, figure 2, # 14: “PROCESSING SYSTEM (COMPONENT LOCATIONS)” and ¶ 60: “The processing system 14 calculates and generates the dimensional location for each of the component 40 (e.g., structural member 40A, window 40B, door 40C, electrical element 40D, plumbing element 40E, heating, ventilation, air conditioning element 40F, etc.) within the structure 32. The dimensional location of each component 40 is digitized and automatically transferred to the output system 16.”, i.e. this is part of the “denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” (abstract) – this would have included the relationships to interfacing members, e.g. see figures 10-13 which show this via the banner, e.g. ¶ 72: “The banner 48C is attached to the bottom chord 118 and is used to locate the web members 122A and 122B at the location 124A, and the web members 122C and 1220 at the location 124B.” – in other words, “each component” is analyzed, including for the relationship of “each component” to other components
wherein, as shown in figures 13-15 – the “markings” on the banner represent the areas where the members interface and, a skilled person would have inferred, attached – i.e. see figure 13, also see figures 10-12 for another example
as to the fastening method/type: Schettine, as cited above, teaches that the system is “denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” – then see Jureit, see figures 1-4: Jureit provides a type of component/fastener to fasten the top-most members of a roof truss together, 
i.e. as taken in combination, the fastener component of Jureit would have been used for the roof truss in Schettine, wherein Schettine would have determined the “precise location” of all components such as in a roof truss, wherein a skilled person would have found it obvious that 


Regarding Claim 17.
Schettine teaches:
	The system of claim 15, further comprising, manipulate the members based on an identified connection area. (Schettine, as shown with figures 10-12 show that the members are manipulated based on the identified connection areas, e.g. # 124A in figures 10-11, such to produce the “banners” (¶ 72-73) – for claim interpretation the claim merely recites that the members are manipulated, e.g. such as in the analysis for the banner generation – the claims do not recite any specific steps of how the members are manipulated, and limitations are not read in from the specification)

Regarding Claim 18.
Schettine teaches:
	The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. (Schettine, as cited above, e.g. ¶ 72-¶ 74 teaches that the banners “includes location markings” that correspond to where the members, e.g. “studs” attach to the other members – it would have been obvious to include fasteners to these locations, e.g. screws/nails, to the connection area to perform the attaching, and then see 

Regarding Claim 19.
Schettine teaches:
	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members.  (Schettine, see figure 10, e.g. # 124 and # 128 – these are the locations at which the members interface and attach to each other, e.g. see figures 11-12 which show these locations are part of the “banners” and see the accompanying description of these figures for more clarification)


Regarding Claim 20.
Schettine teaches:
	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members. (Schettine, see figure 10, e.g. # 124 and # 128 – these are the locations at which the members interface and attach to each other, e.g. see figures 11-12 which show these locations are part of the “banners” and see the accompanying description of these figures for more clarification


Regarding Claim 21.
Schettine teaches:
	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. (Schettine, figure 10 - # 120A is an exterior member [i.e., this for the roof top], and # 118 is an example of an interior member [e.g., for the ceiling inside the building] wherein ¶ 72 clarifies: “The roof truss assembly includes a bottom chord 118, a top chord 120A, a top chord 120B, and a plurality of web members 122A-1220”)
	
Regarding Claim 22.
Schettine, as taken in combination with Jureit teaches:
	the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order.(Jureit, figures 1-4 are images showing an assembly order of a roof truss members and how to assembly it, to clarify: col. 5 lines 25-35 “To assemble the truss 10, truss sections 12 are laid end to end with tubular member 30 disposed between butt ends 28 thereof and end portions 24 of plates 18 on like sides of members 14 overlapping one another. As seen in FIGURE 3, 35 the registration of the openings 26 through each of the four 
as to Schettine: see above for the rationale for this combination, i.e. Jureit provides a series of figures and a description of the assembly order and the fastening during assembly, Schettine, as per the abstract, provides an “automated layout system that acquires data directly from an architectural design, and generates a banner for denoting the precise location of building elements such as studs, doors, windows, etc., for a structure under construction.” – it would have been obvious to have “automated” Jureit’s technique and to have included in the system of Schettine for the rationale stated above)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/832, 794 in view of Helminen, “AUTOMATED GENERATION OF STEEL CONNECTIONS OF BIM BY MACHINE LEARNING”, Master’s Thesis, Tampere University, June 2019, and in further view of Texas Iron and Metal, “8 WAYS THAT STEEL CHANNEL IS OFTEN USED”, March 20th, 2016, accessed via the WayBack Machine, Link: www(dot)texasironandmetal(dot)com/8-ways-steel-channel-often-used/
This is a provisional nonstatutory double patenting rejection.

For instant claim 1, in view of claims 1-6 of the ‘794:
Instant claim 1 recites that the system analyzes the “relationships to other members...” this would have been obvious in view of the recitation of simulating the assembly process in dependent claim 2 of the ‘794 because the simulation of the assembly process of a “roof truss” would have included analyzing the “relationships to other members” as part of the simulation
Instant claim 1 recites a “fastening method” and related limitations – see dependent claim 6 of the ‘793, and the claims that is dependents upon – the ‘793 includes: “positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.” which is an example of fastening using a fastening method involving “reinforcement members” which are an example of a fastener type
To clarify: dependent claim 6 also renders obvious the “identifying...an interface region...” – as the interface region is where the “reinforcement members” are being positioned in the ‘794
Instant claim 1 recites generating images “representing the assembly process...” – this would have been an obvious variation of the generated graphical representation in the 

Claims 1-6 of the ‘794 do not recite: 
 and the members are rolled C channels; ... 
wherein a machine learning model generates a set of data is created related to the assembly process;

Helminen teaches:
based on a member material type...wherein a machine learning model generates a set of data is created related to the assembly process;(Helminen, abstract: “In this study, it was investigated improving modelling efficiency by developing a new toolkit for automated generation of steel [material type example] connections in BIM models by machine learning techniques. The toolkit had three objectives: generate a training dataset, predict connections between structural members based on the dataset, and automatically model them...The toolkit was tested on 13 industrial steel structures. Connections were searched and automatically created to three models and a training dataset contained connections from 10 models.” and see figure 18 on page 36 for “An example of proposed connections to a connection area” – and see figure 16 for  “An example of a detected connection area.” – i.e., this uses a machine learning model to generate data related to assembly processes of buildings at the “connections” in the building, e.g. such as for roof trusses of buildings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed invention in claims 1-6 of the ‘794 with the teachings from Helminen on “a new toolkit for automated generation of steel connections in BIM models by machine learning techniques” The motivation to combine would have been that Helminen’s technique would have been “improving modelling efficiency” and that “Overall, our findings suggest that our methodology promises to be of significant assistance in improving present methods of generating steel connections in building design.” (Helminen, abstract).

Claims 1-6 of the ‘794, as taken in combination with Helminen above, does not explicitly teach:
 and the members are rolled C channels; ... 

Texas teaches:
 and the members are rolled C channels... (Texas, # 3: “On light-duty roofs, steel channel can be used as rafters, running from the eaves of the roof to the ridge, where they provide support for the roof deck. By using steel channel instead of wood rafters, the rafters can be smaller and lighter, while still supporting the same amount of weight. Compared to wood, the steel channel is stronger and longer-lasting, and it will not be damaged by rot, fungal decay or moisture, on heavy-duty roofs, I-beams are often used as the rafters and the ridge, and steel channel is placed perpendicularly on top of the rafters every few feet, from the ridge down to 
to clarify: ¶ 1 teaches: “Steel channel is a versatile product that is available in many sizes and thicknesses. Its cross-section is shaped like a squared-off C,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from claimed invention in claims 1-6 of the ‘794 with the teachings from Texas on using C-channels for roofs. The motivation to combine would have been that “...By using steel channel instead of wood rafters, the rafters can be smaller and lighter, while still supporting the same amount of weight. Compared to wood, the steel channel is stronger and longer-lasting, and it will not be damaged by rot, fungal decay or moisture” (Texas, # 3). 

Application # 16/824,682
Application # 16/832,794
Regarding Claim 1

	A computer implemented method for generating a set of assembly illustrations for roof trusses, comprising:
	accessing, by at least one processor, a model wherein the model includes at least one roof truss assembly;
manipulating, by the at least one processor, the model to isolate one of the at least one roof truss assembly, wherein a model of the roof truss assembly is created 
analyzing, by the at least one processor, the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly, ...
	accessing, by the at least one processor, the set of members and individually analyzing each members, coordinate, and relationship to all interfacing members;
	simulating, by the at least one processor, an assembly process of the floor joist based on the members and a fastening method ...
	generating, by the at least one processor, images representing the assembly process, wherein at least one image is created of an assembled view of the roof truss assembly and at least one image is created of a disassembled view of the roof truss assembly;
	identifying, by the at least one processor, an interface region of the members based on a connection type of the members within the model and incorporating the interface regions into the images. 


Regarding Claim 1

	A computer method, comprising:
	analyzing, by at least one processor, a building model, wherein a set of roof trusses are isolated from other assemblies;
processing, by at least one processor, a first set of data associated with the coordinates of the roof trusses;
	processing, by at least one processor, a second set of data associated with the assembly of the roof trusses;
	creating, by at least one processor, a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating, by at least one processor, an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	calculating, by at least one processor, the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	manipulating, by at least one processor, the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 2

	The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 
Regarding Claim 3

	The computer method of claim 2, further comprising, processing, by at least one processor, the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation. 

Regarding Claim 4

	The computer method of claim 3, further comprising, generating, by at least one processor, a set of reinforcement members to integrate into the manipulated assembly. 

Regarding Claim 5

	The computer method of claim 4, further comprising, calculating, by at least one processor, the positioning of the set of reinforcement members. 

Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 



Regarding Claim 2

	The method of claim 1, wherein the images of the roof truss assembly includes fastening locations used to secure the members. 


Regarding Claim 1

	...and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 


Regarding Claim 3

	The method of claim 1, further comprising, manipulating, by the at least one processor, the members based on an identified connection area and a connection type. 


Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

Regarding Claim 4

	The method of claim 3, further comprising, modifying, by the at least one processor, roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 6

	The computer method of claim 5, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 


Regarding Claim 7

The method of claim 1, further comprising, altering, by the at least one processor, the images, wherein the members are identified based on an assembly order. 


Regarding Claim 1

...and generating, by at least one processor, a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses.
 
Regarding Claim 2

	The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 




Claims 8-11, 13-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-13, 15-20 of copending Application No. 16/832,794. This is a provisional nonstatutory double patenting rejection.



For instant claim 8, in view of claim 8 and the dependent claims 9-13 of the ‘794:
Instant claim 8 recites a step of “transform...” – this would have been an obvious variation of the recitation of “simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. “in claim 9 of the ‘794, when read in combination with claim 8 of the ‘794
The ‘794 claim 8 recites additional limitations for a “shipping vessel”, i.e. this is an example embodiment of the instant claim 8
Instant claim 8 recites that there is a “member type” determined – the copending specifies that the “members” are of the type “roof truss members”
Instant claim 8 recites that the system analyzes the “relationships to other members...” this would have been obvious in view of the recitation of simulating the assembly process in dependent claim 9 of the ‘794 because the simulation of the assembly process of a “roof truss” would have included analyzing the “relationships to other members” as part of the simulation
Instant claim 8 recites an intended use that the roof trusses are “constructed from c channel members” – as this results in no “manipulative difference” in the steps of the claimed invention that are performed, i.e. the invention performs the same steps regardless of whether the members are c channel members or not, this part of the preamble is not considered as being required (see MPEP § 2111.02)

For instant claim 15, in view of claim 15 and the dependent claims 16-20 of the ‘794:
 The ‘794 claim 15 recites additional limitations for a “shipping vessel”, i.e. this is an example embodiment of the instant claim 15
Instant claim 15 recites a step of analyzing the “member type” – the copending specifies that the “members” are of the type “roof truss members”
Instant claim 15 recites a step of analyzing the “connection type with other members” – dependent claims 16-20 recite a process of adding “reinforcement members” to the “fastening locations of interacting members” which is an obvious variation, i.e. the type of connection is determined to have included reinforcement members 
Instant claim 15 recites generating an assembly process – see dependent claim 16 of the ‘794 for simulating the assembly process, which is an obvious variation 
Instant claim 15 recites generating images “showing an assembly process order...” – this would have been an obvious variation of the generated graphical representation in the ‘794, wherein as per the dependent claims 16-20 an assembly process is simulated and this includes adding in “reinforcement members” to the roof truss

Application # 16/824,682
Application # 16/832,794
Regarding Claim 8

A computer program product for generating a set of assembly illustrations for roof trusses constructed from c channel members, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein a model frame includes at least one roof truss assembly;
	extracting the roof truss assembly, wherein a roof truss assembly model is created;
	analyze the roof truss assembly, wherein a set of members are identified, and each member type is determined;
	access the set of members and analyzing each member coordinates, relationships to the other members in the set of members;
3Application No. 16/824682Docket No. COEN20.US.U.00803 transform the roof truss assembly from an assembled state to a disassembled state, wherein the roof truss assembly is analyzed for an assembly process based on the transformation;
	and generate images representing the assembly process. 


Regarding Claim 8

A computer program product for generating an assembly of a set of roof trusses for shipping, the computer program product, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to analyze a building model, wherein a set of roof trusses are isolated from other assemblies;
	program instructions to process a first set of data associated with the coordinates of the roof trusses;
	program instructions to process a second set of data associated with the assembly of the roof trusses;
	program instructions to create a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
program instructions to formulate an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	program instructions to calculate the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	program instructions to manipulate the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 9

The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

Regarding Claim 9

	The computer program product of claim 8, further comprising analyzing the relationship between the members to determine fastening methods for interfacing members and determining a fastener type based on the relationship between the members. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

To clarify: see claims 8-12, wherein claim 13 depends upon claims 8-12. 

The ‘794 claimed invention recites a method for simulating the assembly process of a roof truss wherein “reinforcement members” are positioned at the “fastening locations of the interacting members” – which is an obvious embodiment of the instant claim 9 because the analyzed relationship is used to determine a fastening method which includes 
Regarding Claim 10.

	The computer program product of claim 8, further comprising, identifying a connection area between interfacing members. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations [in the identified connection area] of the interacting members. 


Regarding Claim 11.

	The computer program product of claim 10, further comprising, modify the roof truss assembly model by incorporating a set of fasteners within the connection area of each member. 


Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members [example of fasteners] aligns with the fastening locations of the interacting members. 

Regarding Claim 13.

	The computer program product of claim 12, further comprising, manipulate the images to identify the connection area of each member and each member type. 


Claim 8

...and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 13.

	The computer program product of claim 12, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members. 

It would have been obvious to have included in the graphical representation an identification of the reinforcement members in the connection area with the fastening locations 

Regarding Claim 14.

	The computer program product of claim 8, further comprising, alter the images, showing an assembly order of the members. 


Claim 8
and 26 of 29COEN20.US.U.1009 program instructions to generate a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 9

	The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

It would have been obvious to have included in the “procedure” of the graphical representation the simulated assembly process


Regarding Claim 15.

	A system for generating a set of assembly illustrations for roof trusses, comprising:
	one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising:
	access a model wherein the model includes at least one roof truss assembly;
	extracting the roof truss assembly from the model and generating a model of the roof truss assembly;
	analyze the roof truss assembly, wherein a set of members are identified which comprise the roof truss assembly;
	access the set of members and analyzing each member's coordinates, properties, member type, and connection type with other members within the roof truss assembly;
generating an assembly process of the roof truss assembly based on the member's coordinates, properties, member type, and connection type with the other members and generating a disassembled model of the roof truss assembly;
	and generate images of the roof truss assembly in both an assembled and disassembled view showing an assembly process order, and wherein the member type and an interface region are identified. 


Regarding Claim 15.

	A system for generating an assembly of a set of roof trusses for shipping, the system, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	analyzing a building model, wherein a set of roof trusses are isolated from other assemblies;
	processing a first set of data associated with the coordinates of the roof trusses;
	27 of 29COEN20.US.U.1009 processing a second set of data associated with the assembly of the roof trusses;
creating a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses based on the first set of data and the second set of data;
	calculating the assembly based on a set of limitations, wherein the limitations are based on the shipping vessel;
	manipulating the assembly, wherein the manipulated assembly is within the limitations of the shipping vessel;
	and generating a graphical representation of the manipulated assembly, wherein the graphical representation includes a procedure for the manipulated assembly and the roof trusses. 

Regarding Claim 16.

The system of claim 15, further comprising, simulating the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 

Regarding Claim 17.

	The system of claim 16, further comprising, processing the manipulated assembly to identify additional material to reinforce the manipulated assembly for transportation. 

Regarding Claim 18.

	The system of claim 17, further comprising, generating, a set of reinforcement members to integrate into the manipulated assembly. 

Regarding Claim 19.

	The system of claim 18, further comprising, calculating the positioning of the set of reinforcement members. 

Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

Regarding Claim 16.

	The system of claim 15, further comprising analyzing the member type and the interface region, wherein fastener types are identified which can be used to secure the interfacing members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

See the above rationale for instant claim 9. A similar rationale applies for instant claim 16, in view of claims 15-20 of the co-pending. 


Regarding Claim 17.

	The system of claim 15, further comprising, manipulate the members based on an identified connection area. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.

See the above rationale for instant claim 10. A similar rationale applies for instant claim 17, in view of claims 15-20 of the co-pending. 


Regarding Claim 18.

	The system of claim 15, further comprising, modify the roof truss assembly by incorporating a set of fasteners. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members [example of fasteners] aligns with the fastening locations of the interacting members.


Regarding Claim 19.

	The system of claim 15, further comprising, associate an interface region of each member, wherein the interface region is associated with the interfacing of at least two members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members [example of the interface region].


Regarding Claim 20.

	The system of claim 19, further comprising, mark the interface region of each member based on a type of interface between the at least two members. 


Regarding Claim 20.

	The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members [example of marking the interface region...].

Regarding Claim 21.

	the system of claim 15, wherein the member type identifies if the member is an interior or exterior member of the interface region. 




...creating a set of data associated with the assembly of the roof truss and the coordinates of a set of roof truss members;
	formulating an assembly of the roof truss, wherein the assembly is a predetermined organization of the roof trusses [including the identified interior/exterior members as part of the organization] based on the first set of data and the second set of data;
...
Regarding Claim 22.

	the system of claim 21, wherein the assembly process analyzing the member type of each of the members of the set of members and the fastening of each of the members to determine the assembly order.


Regarding Claim 16.

	The system of claim 15, further comprising, simulating the assembly process of the roof truss, based on a disassembly of the assembly, wherein an assembly process is generated. 
...
Regarding Claim 20.

The system of claim 19, wherein the positioning of the set of reinforcement members aligns with the fastening locations of the interacting members.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147